Citation Nr: 1217607	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied service connection for tension headaches and a fatigue disorder. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in August 2011 at the RO.  A transcript of the hearing has been associated with the claims file.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

The Veteran submitted additional evidence after these claims were last adjudicated by the RO in a November 2009 supplemental statement of the case (SSOC), and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  As such, the Board may proceed with appellate review. 

The Board notes that in August 2011, the Veteran submitted claims of entitlement to increased ratings for his service-connected posttraumatic stress disorder (PTSD) and low back disability.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claim for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A diagnosis chronic fatigue syndrome has not been established and there is no competent evidence of record demonstrating the Veteran has chronic fatigue related to service for which a separate service-connection disability rating may be assigned.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an August 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The letter also provided information on establishing service connection for an undiagnosed illness associated with service in the Southwest Asia Theater of Operations during the Gulf War.  Therefore, the Board concludes that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical examination reports are in the file.  Private medical records identified by the Veteran have also been associated with the file, to the extent possible.  There is no indication that the Veteran has received treatment at VA.  He has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination in January 2007.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, considered the Veteran's relevant medical history, to include his Gulf War service, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

The Board notes that after the January 2007 VA examination was performed, the Veteran advanced a new theory of service connection in his January 2009 substantive appeal (VA Form 9).  Specifically, the Veteran argued that he took a prescription medication called Accutane during active service and that he developed a fatigue disorder as a side effect.  In support of this contention, he submitted a profile of Accutane printed from the Internet reflecting that there had been reports from patients who took Accutane for psychiatric symptoms which were manifested in part by "unusual fatigue."  VA has not obtained an opinion from an examiner as to whether the Veteran's fatigue is related to taking Accutane in service.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Board finds that that a VA medical opinion is not warranted as to this issue because the first and third McLendon elements are not met.  In the first place, as will be discussed in more detail below, the Veteran has not been provided a diagnosis of a fatigue disorder.  Rather, his fatigue has been attributed by VA examiners and private treating providers to lack of sleep associated with his service-connected PTSD.  Moreover, the Veteran has not asserted and the evidence does not otherwise show that he experienced fatigue while taking Accutane.  In fact, according to his reported history at the January 2007 VA examination, his fatigue had its onset two or three years earlier or around 2004, which is over ten years after his separation from service in December 1993.  The service treatment records show that the Veteran's course of Accutane was from late 1986 to early 1987, which is over fifteen years prior to the onset of his fatigue symptoms.  There is no competent evidence of record suggesting that fatigue which developed over fifteen years after taking Accutane may be related to this medication simply because it is listed as a potential side effect reported by some patients who took it.  Indeed, the information submitted by the Veteran does not suggest that Accutane's potential side effects, to include fatigue, may develop years after taking the medication.  The Veteran himself, as a lay person, does not have the expertise to render a competent opinion as to whether his fatigue may be associated with Accutane, as this is a determination that is medically and scientifically complex, and thus may not be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309.  Accordingly, the Board finds that the third McLendon element is not met.  As such, in the absence of competent evidence indicating that the Veteran has a discrete fatigue disorder that may be associated with taking Accutane in the early 1980's, a VA examination or opinion is not warranted to address this theory of the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 


II. Analysis

The Veteran claims entitlement to service connection for chronic fatigue syndrome.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board notes that the Veteran had service in the Southwest Asia Theater of Operations from December 1990 to April 1991.  Because he served in the Southwest Asia Theater of Operations during the Persian Gulf War, he is a Persian Gulf veteran under 38 C.F.R. § 3.317(e).  VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Dec. 29, 2011).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as Chronic fatigue syndrome, Fibromyalgia, or Functional gastrointestinal disorders.  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 CFR § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may be established for certain infectious diseases and long-term health effects associated with infectious disease.  38 C.F.R. § 3.317(c), (d).  Presumptive service connection may not be established if there is affirmative evidence the disease was not incurred during a qualifying period of service, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from a qualifying period of service and the onset of the illness, or if there is affirmative evidence that the disease is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).

In this case, the Board finds that the competent evidence of record does not show that the Veteran has chronic fatigue syndrome or a discrete fatigue disorder due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  
At the January 2007 VA examination, the Veteran reported that he had been employed as a Post Office clerk since 1997.  He had missed one day of work in the past year.  He was able to perform his job and activities of daily living.  He could walk continuously for thirty minutes, and jogged five miles three times a week for exercise.  He helped with some household cleaning but could not lift heavy objects to his low back disability.  On examination, the Veteran was well-developed and well-nourished.  He reported experiencing fatigue for the past two or three years, and "felt no energy to work."  However, the examiner noted that the Veteran did not have a debilitating fatigue condition.  In this regard, the Veteran had only missed one day of work in the past year.  Thus, his fatigue condition did not meet the criteria for chronic fatigue syndrome.  It was also noted that he reported "sleeping problems" in that he only slept three to six hours on a nightly basis.  Based on this history and the results of a January 2007 VA psychiatric examination, the examiner concluded that the Veteran's fatigue was due to lack of sleep associated with his service-connected PTSD.  Thus, the examiner attributed the Veteran's fatigue to a known clinical diagnosis.  

A January 2007 VA PTSD examination report reflects that the Veteran had sleep disturbance associated with PTSD.  Likewise, an August 2008 private psychiatric treatment shows that the Veteran experienced poor sleep associated with anxiety.  Subsequent private psychiatric treatment records dated from August 2008 to December 2008 show that his sleep continued to be monitored and that he generally reported that he was sleeping better.

At the August 2011 Board hearing, the Veteran stated that his treating mental health provider attributed his fatigue to lack of rest.  However, the Veteran felt that his fatigue was not associated with his sleep patterns.  He noted in this regard that he also experienced shortness of breath at times.  

In carefully reviewing the evidence of record, the Board finds that there is no competent evidence showing that the Veteran has chronic fatigue syndrome or a discrete fatigue disorder.  Rather, the medical evidence of record, including the private treatment records and VA examination reports, consistently show that the Veteran's feelings of fatigue and exhaustion are related to lack of sleep associated with his PTSD.  

The Board acknowledges the Veteran's testimony at the August 2011 hearing, in which he stated his belief that his fatigue was not due to lack of sleep, and that he occasionally had other symptoms such as shortness of breath.  While the Veteran is competent to report his symptoms and medical history, as well as to diagnose simple, readily observable disorders, he does not have the medical background or expertise to render a competent opinion as to whether he has chronic fatigue syndrome as a discrete disorder or due to a medically unexplained multisymptom illness; this is a determination that is medically complex and cannot be made based on lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, the Veteran's testimony is outweighed by the findings of the various medical professionals who have treated and examined him and who have determined that his fatigue is due to lack of sleep associated with PTSD rather than due to an undiagnosed illness.  The January 2007 VA examiner's finding that the Veteran's fatigue symptoms did not meet the criteria for chronic fatigue syndrome is persuasive.  There is no competent evidence of record demonstrating the Veteran has chronic fatigue related to service for which a separate service-connection disability rating may be assigned.  See 38 C.F.R. § 4.14 (2011) (VA regulations prohibit the pyramiding of disability ratings, the evaluation of the same disability or manifestations under various diagnoses).

Accordingly, service connection for chronic fatigue syndrome as due to an undiagnosed illness or medically unexplained multisymptom illness associated with service in the Southwest Asia Theater of Operations during the Gulf War is not warranted.  See 38 C.F.R. § 3.317. 

The Board has also considered the Veteran's argument that he has a fatigue disorder due to taking a prescription medication called Accutane in active service during the early 1980's.  In this regard, he submitted a profile of Accutane printed from Internet sources reflecting that there had been reports by patients who took this medication of psychiatric symptoms manifested in part by "unusual fatigue."  The service treatment records confirm that the Veteran was prescribed a course of Accutane from late 1986 to early 1987; however, the Board finds the preponderance of the evidence weighs against a relationship between the Veteran's fatigue symptoms and his course of Accutane during service. 

First, as discussed above, the Veteran has not been shown to have a discrete fatigue disorder.  Rather, his fatigue has been attributed to sleep disturbance associated with PTSD.  In the absence of a current disability, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, in pertinent part, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. § 1110 and § 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Moreover, the Board finds that there is no competent evidence supporting a relationship between the Veteran's fatigue symptoms and his in-service course of Accutane.  In this regard, the Veteran's service treatment records and examination reports are negative for evidence of fatigue or a sleep disorder.  Although the Veteran initially stated in his August 2006 claim that his fatigue first manifested in 1993, around the time of his separation, he subsequently stated at the January 2007 VA examination report that his fatigue first developed about two or three years prior to the examination, or around 2004.  At the August 2011 Board hearing, he testified that he neglected his physical health during service and did not seek treatment.  However, he also stated that he left the service in "what [he] thought [was] his good health."  He did not state that he experienced chronic fatigue during service.  The Veteran had the opportunity at the January 2007 VA examination to provide an accurate account of when his fatigue first manifested, and had no reason to report a more recent onset of fatigue if it had in fact manifested earlier.  As such, the Board finds that his reported medical history at the VA examination provides the most accurate and reliable evidence of when his fatigue symptoms first manifested.  Thus, the Board finds that the Veteran's fatigue symptoms did not manifest until over ten years after his December 1993 separation from service, or over fifteen years after his course of Accutane in the 1980's.  The report on Accutane submitted by the Veteran does not state that symptoms of fatigue associated with Accutane can manifest years after taking this drug.  Rather, the fact that a host of psychiatric symptoms, including fatigue, were reported by some patients who took Accutane suggests that these symptoms manifested during the course of treatment or shortly thereafter.  

The Board also notes that unless a medical article or treatise in and of itself provides enough certainty to support a medical or etiological relationship based on the specific facts of a case, it must be accompanied by the opinion of a medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, there is no opinion by a medical professional to support a finding that the Veteran's fatigue may be associated with Accutane.  The onus was on the Veteran to provide such an opinion.  For the reasons discussed above with regard to VA's duty to assist under the VCAA, VA's duty to provide a medical examination or obtain a medical opinion has not been triggered.  Further, the information submitted by the Veteran is not specific enough in and of itself to support a finding that in this particular case his fatigue symptoms were caused or aggravated by his Accutane treatment.  Consequently, the Board finds that the treatise evidence submitted by the Veteran provides little support for his claim.  It is outweighed by the fact that he has not been shown to have clinically significant fatigue, and that his fatigue symptoms did not manifest until fifteen years after his course of treatment with Accutane. 

Finally, for the reasons discussed above, the Veteran's own opinion as to whether his fatigue symptoms are related to taking Accutane is not competent, and thus not probative, as this is a determination that is medically complex and cannot be made based on lay observation alone.  See, e.g. Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  

Accordingly, as there is no competent evidence showing that the Veteran has a clinically significant fatigue disorder or that his fatigue symptoms are directly related to service, to include an in-service course of Accutane, the preponderance of the evidence weighs against a relationship between the Veteran's fatigue symptoms and his period of service. The Board also notes that to the extent the Veteran's fatigue is due to lack of sleep associated with his service-connected PTSD, his fatigue has been taken into account in the evaluation of PTSD.  This issue is not currently before the Board. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for chronic fatigue syndrome must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for chronic fatigue syndrome is denied. 


REMAND

The Veteran's service connection claim for a headache disorder must be remanded for further development prior to appellate review.

The Veteran's main contention is that his headaches are due to an undiagnosed illness or medically unexplained multisymptom illness associated with his service in the Southwest Asia Theater of Operations during the Gulf War.  See 38 C.F.R. § 3.317.  A VA neurological examination was performed in January 2007 and the examiner provided a diagnosis of tension headaches.  However, the examiner noted that there was no known aggravant for the Veteran's headaches and he did not provide an explanation for this diagnosis.  Moreover, the examiner did not mention the Veteran's Gulf War service and there is no indication that the examiner considered whether the Veteran's headaches might be due to an undiagnosed illness associated with such service.  See 38 C.F.R. § 3.317.  Accordingly, the Board finds that this examination report is not adequate for the purpose of making a decision on this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); see also Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, the Veteran should be afforded a new VA examination to assess the nature and etiology of his headaches.  In the examination report, the examiner should explicitly discuss whether the Veteran's headaches may be due to an undiagnosed illness or medically unexplained multisymptom illness associated with service in the Southwest Asia Theater of Operations during the Gulf War or whether they are due to a disability for which a diagnosis may be provided.  Further, because service connection has been established for PTSD and the Veteran was provided a diagnosis of tension headaches in the January 2007 VA examination report, the examiner should render an opinion as to the likelihood that the Veteran has a discrete headache disorder that was caused or aggravated by his PTSD.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify any recent medical treatment he has received for his headache disorder.  Then, the RO/AMC should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file. 

2.  The Veteran should be scheduled for an appropriate VA examination to assess the nature and likely etiology of his headaches.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion with supporting rationale which addresses the following issues:
a. Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's headaches are symptoms of an undiagnosed illness or medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317, or whether they are attributable to a clinically diagnosed disorder. 
b. Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's headaches (diagnosed as tension headaches in the January 2007 VA examination report) are caused or aggravated (i.e. permanently worsened) by his service-connected PTSD.  If the examiner finds that the Veteran's headaches were not caused by PTSD, the examiner must still explicitly state whether they were aggravated by PTSD.  The examiner should use the word "aggravated" or "worsened" or similar language in addressing this issue. 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The RO/AMC should ensure that an adequate rationale has been provided before returning this case to the Board. 

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


